Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Budd et al (US 6,222,677 B1) teaches a wearable device comprising a display, a quarter-wave plate and a beam splitter. 
However, Budd et al does not teach wherein “a light source configured to transmit source light to the reflective polarizer, wherein: the reflective polarizer is configured to reflect the source light toward the reflective display via the quarter-wave plate, and the reflective display is configured to receive the source light and, in response to receiving the source light, transmit image light via the quarter-wave plate to the field lens and to the reflective polarizer; and a beam splitter configured to: receive the image light via the field lens, receive scene light from an environment of the wearable device, and present an image to a user of the wearable device, the image comprising the image light and the scene light” as to claim(s) 1; or said method comprising “the reflective polarizer configured to reflect light having a first polarization state and further configured to transmit light having a second polarization state; at the reflective display, in response to receiving the source light, transmitting image light via the quarter-wave plate to a field lens of the wearable device and further to the reflective polarizer; and at a beam splitter of the wearable device: receiving the image light via the field lens; receiving scene light from an environment of the wearable device; and presenting an image to a user of the wearable device, the image comprising the image light and the scene light” as to claim(s) 12. 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 7, 2022